Citation Nr: 0122815	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 22, 1998, 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1981 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim of 
entitlement to an effective date earlier than June 22, 1998, 
for the grant of TDIU.  The veteran subsequently perfected 
this appeal.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran was originally service-connected for status post 
concussion with headaches and atypical anxiety in July 1985 
and assigned a 10 percent rating.  A claim for an increased 
rating was denied in November 1992.  Subsequently, in a 
February 2000 rating decision, the RO increased the veteran's 
evaluation of residuals of concussion with headaches, 
seizures, anxiety, and cognitive deficits to 70 percent and 
granted entitlement to TDIU, effective June 22, 1998.  The 
veteran contends that he is entitled to an effective date for 
TDIU earlier than June 22, 1998.  

The veteran filed a formal claim for TDIU in November 1999 
and specifically requested that the RO obtain his vocational 
rehabilitation records and all current medical records from 
the VA outpatient clinic in Orlando.  The Board notes that 
treatment records for the period from 1997 to 2000 have been 
obtained from the VA outpatient clinic in Orlando and 
associated with the claims folder.  

Upon review of the file, it does not appear that the 
veteran's vocational rehabilitation records were obtained.  
The veteran filed applications for vocational rehabilitation 
benefits in December 1985, March 1991, April 1993 and July 
1999.  The Board notes that vocational rehabilitation 
benefits were denied in October 1999 because a review of the 
evidence indicated that it was not reasonably feasible for 
the veteran to achieve a vocational goal and rehabilitation 
services would not result in the veteran becoming employed.  

As previously discussed, the VCAA requires that VA assist 
claimants in obtaining evidence necessary to substantiate 
their claim.  See 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  The vocational 
rehabilitation records may contain evidence which could be 
construed as an informal claim, thus resulting in entitlement 
to an earlier effective date.  Therefore, it is necessary to 
obtain these records.

Accordingly, this case is remanded for the following:

1. The RO should obtain the veteran's 
vocational rehabilitation records.  
These records should then be 
associated with the claims folder.

2. The RO should review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326) are fully complied with and 
satisfied.

3. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether the veteran is entitled 
to an earlier effective date for the 
grant of TDIU.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
the applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




